Exhibit 10(c)

PARKER-HANNIFIN CORPORATION

SUMMARY OF THE COMPENSATION OF THE NON-EMPLOYEE MEMBERS

OF THE BOARD OF DIRECTORS

Adopted August 11, 2010, effective October 1, 2010

 

Annual retainer for Corporate Governance and Nominating Committee Chair:

   $ 127,500   

Annual retainer for Audit Committee Chair:

   $ 117,500   

Annual retainer for Human Resources and Compensation Committee Chair:

   $ 112,500   

Annual retainer for Finance Committee Chair:

   $ 110,000   

Annual retainer for non-chair committee members:

   $ 102,500   

Meeting fees of $1,500 for attending each Board of Directors or Committee
meeting that exceeds the number of regularly-scheduled meetings of the Board or
the relevant Committee in a fiscal year by more than two.

Annual restricted stock grant